10.2

$1,000,000 Business Loan Agreement and promissory note by and between the
Company and Community Trust Bank, N.A. as of March 19, 2004.

--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

 

Borrower:
CHAMPION INDUSTRIES, INC. (TIN:55-0717455)
Lender
Community Trust Bank, Inc.

P.O. BOX 2968

Main Office

HUNTINGTON, WV 25728-2968

346 North Mayo Trail



P.O. Box 2947



Pikeville, KY 41502-2947

THIS BUSINESS LOAN AGREEMENT dated March 19, 2004, is made and executed between
CHAMPION INDUSTRIES, INC. ("Borrower") and Community Trust Bank Inc ("Lender")
on the following terms and conditions. Borrower has received prior commercial
loans from Lender or has applied to Lender for a commercial loan or loans or
other financial accommodations, including those which may be described on any
exhibit or schedule attached to this Agreement ("Loan"). Borrower understands
and agrees that: (A) in granting, renewing, or extending any Loan, Lender is
relying upon Borrower’s representations, warranties, and agreements as set forth
in this Agreement; (B) the granting, renewing, or extending of any Loan by
Lender at all times shall be subject to Lender's sole judgment and discretion,
and (C) all such Loans shall be and remain subject to the terms and conditions
of this Agreement.

TERM.  This Agreement shall be effective as of March 19, 2004, and shall
continue in full force and effect until such time as all of Borrower's Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, or until March 19, 2009.

CONDITIONS PRECEDENT TO EACH ADVANCE.  Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

> > Loan Documents.  Borrower shall provide to Lender the following documents
> > for the Loan: (1} the Note, (2) Security Agreements granting to Lender
> > security interests in the Collateral; (3) financing statements and all other
> > documents perfecting Lender's Security Interests; (4) evidence of insurance
> > as required below; (5) together with all such Related Documents as Lender
> > may require for the Loan; all in form and substanceto Lender and Lender's
> > counsel.
> 
> > Borrower's Authorization.  Borrower shall have provided in form and
> > substance satisfactory to Lender properly certified resolutions, duly
> > authorizing the execution and delivery of this Agreement the Note and the
> > Related Documents. In addition, Borrower shall have proved such other
> > resolutions, authorizations, documents and instruments as Lender or its
> > counsel, may require.
> 
> > Payment of Fees and Expenses.  Borrower shall have paid to Lender all fees,
> > charges, and other expenses which are then due and payable as specified in
> > this Agreement or any Related Document.
> 
> > Representations and Warranties.  The representations and warranties set
> > forth in this Agreement, in the Related Documents, and in any document or
> > certificate delivered to Lender under this Agreement are true and correct.
> 
> > No Event of Default.  There shall not exist at the time of any Advance a
> > condition which would constitute an Event of Default under this Agreement or
> > under any Related Document.
> 
> REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender,
> as of the date of this Agreement, as of the date of each disbursement of loan
> proceeds, as of the date of any renewal, extension or modification of any
> Loan, and at all times any Indebtedness exists:
> 
> > Organization.  Borrower is a corporation for profit which is, and at all
> > times shall be, duly organized, validly existing, and in good standing under
> > and by virtue of the laws of the State of West Virginia. Borrower is duly
> > authorized to transact business in all other states in which Borrower is
> > doing business, having detained all necessary filings, governmental licenses
> > and approvals for each state in which Borrower is doing business.
> > Specifically, Borrower is, and at all times shall be, duly qualified as a
> > foreign corporation in all states in which the failure to so qualify would
> > have a material adverse effect on its business or financial condition.
> > Borrower has the full power and authority to own its properties and to
> > transact the business in which it is presently engaged or presently proposes
> > to engage. Borrower maintains its principal office at 2450-90 First Avenue,
> > Huntington, WV 25703. Unless Borrower has designated otherwise in writing,
> > this is the principal office at which Borrower keeps its books and records
> > including its records concerning the Collateral. Borrower will notify Lender
> > prior to any change in the location of Borrower's state of organization or
> > any change in Borrower's name. Borrower shall do all things necessary to
> > preserve and to keep in full force and effect its existence, rights and
> > privileges, and shall comply with all regulations, rules, ordinances,
> > statutes, orders and decrees of any governmental or quasi-governmental
> > authority or court applicable to Borrower and Borrower's business
> > activities.
> 
> > Assumed Business Names.  Borrower has filed or recorded all documents or
> > filings required by law relating to all assumed business names used by
> > Borrower. Excluding the name of Borrower, the following is a complete list
> > of all assumed business names under which Borrower does business: None.
> 
> > Authorization.  Borrower's execution, delivery, and performance of this
> > Agreement and all the Related Documents have been duly authorized by all
> > necessary action by Borrower and do not conflict with, result in a violation
> > of, or constitute a default under (1) any provision of (a) borrower's
> > articles of incorporation or organization, or bylaws, or (b) any agreement
> > or other instrument binding upon Borrower or (2) any law, governmental
> > regulation, court decree, or order applicable to Borrower or to Borrower's
> > properties.
> 
> > Financial Information.  Each of Borrower's financial statements supplied to
> > Lender truly and completely disclosed Borrower’s financial condition as of
> > the date of the statement, and there has been no material adverse change in
> > Borrower's financial condition subsequent to the date of the most recent
> > financial statement supplied to Lender. Borrower has no material contingent
> > obligations except as disclosed in such financial statements.
> 
> > Legal Effect.  This Agreement constitutes, and any instrument or agreement
> > Borrower is required to give under the Agreement when delivered will
> > constitute legal, valid, and binding obligations of Borrower enforceable
> > against Borrower in accordance with their respective terms.
> 
> > Properties.  Except as contemplated by this Agreement or as previously
> > disclosed in Borrower's financial statements or in writing to Lender and as
> > accepted by Lender, and except for property tax liens for taxes not
> > presently due and payable, Borrower owns and has good title to all of
> > Borrower's properties free and clear of all Security Interests, and has not
> > executed any security documents or financing statements relating to such
> > properties. To all of Borrower's properties are free and clear of all
> > Security Interests, and has not executed any security documents or financing
> > statements relating to such properties.  All of Borrower's properties are
> > titled in Borrower's legal name, and Borrower has not used or filed a
> > financing statement under any other name for at least the last five (5)
> > years.
> 
> > Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
> > writing, Borrower represents and warrants that: (1) During the period of
> > Borrower’s ownership of Borrower's Collateral, there has been no use,
> > generation, manufacture, storage, treatment, disposal, release or threatened
> > release of any Hazardous Substance by any person on, under, about or from
> > any of the Collateral. (2) Borrower has no knowledge of, or reason to
> > believe that there has been (a) any breach or violation of any Environmental
> > Laws; (b) any use, generation, manufacture, storage, treatment, disposal,
> > release or threatened release of any Hazardous Substance on, under, about or
> > from the Collateral by any prior owners or occupants of any of the
> > Collateral; or (c) any actual or threatened litigation or claims of any kind
> > by any person relating to such matters. (3) Neither Borrower nor any tenant,
> > contactor, agent or other authorized user of any of the Collateral shall
> > use, generate, manufacture, store, beat, dispose of or release any Hazardous
> > Substance on, under, about or from any of the Collateral; and any such
> > activity shall be conducted in compliance with ail applicable federal,
> > state, and local laws, regulations, and ordinances, including without
> > limitation all Environmental Laws. Borrower authorizes Lender and its agents
> > to enter upon the Collateral to make such inspections and tests as Lender
> > may deem appropriate to determine compliance of the Collateral with this
> > section of the Agreement. Any inspections or tests made by Lender shall be
> > at Borrower's expense and for Lender's purposes only and shall not be
> > construed to create any responsibility or liability on the part of Lender to
> > Borrower or to any other person. The representations and warranties
> > contained herein are based on Borrower's due diligence in investigating the
> > Collateral for hazardous waste and Hazardous Substances. Borrower hereby (1)
> > releases and waives any future claims against Lender for indemnity or
> > contribution in the event Borrower becomes liable for cleanup or other costs
> > under any such laws, and (2) agrees to indemnify and hold harmless Lender
> > against any and all claims, losses, liabilities, damages, penalties, and
> > expenses which Lender may directly or indirectly sustain or suffer resulting
> > from a breach of this section of the Agreement or as a consequence of any
> > use, generation, manufacture, storage, disposal, release or threatened
> > release of a hazardous waste or substance on the Collateral. The provisions
> > of this section of the Agreement, including the obligation to indemnify,
> > shall survive the payment of the Indebtedness and the termination,
> > expiration or satisfaction of this Agreement and shall not be affected by
> > Lender's acquisition of any interest in any of the Collateral, whether by
> > foreclosure or otherwise.
> 
> > Litigation and Claims.  No litigation, claim, investigation, administrative
> > proceeding or similar action (including those for unpaid taxes) against
> > Borrower is pending or threatened, and no other event has occurred which may
> > materially adversely affect Borrower’s financial condition or properties,
> > other than litigation, claims, or other events, if any, that have been
> > disclosed to and acknowledged Lender in writing.
> 
> > Taxes.  To the best of Borrower's knowledge, all of Borrower's tax returns
> > and reports that are or were required to be filed, have been filed, and all
> > taxes, assessments and other governmental charges have been paid in full,
> > except those presently being or to be contested by Borrower in good faith in
> > the ordinary course of business and for which adequate reserves have been
> > provided.
> 
> > Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
> > Borrower has not entered into or granted any Security Agreements, or
> > permitted the filing or attachment of any Security Interests on or affecting
> > any of the Collateral directly or indirectly securing repayment of
> > Borrower’s Loan and Note, that would be prior or that may in any way be
> > superior to Lender’s Security Interests and rights in and to such
> > Collateral.
> 
> > Binding Effect.  This Agreement, the Note, all Security Agreements (if any),
> > and all Related Documents are binding upon the signers thereof, as well as
> > upon their successors, representatives and assigns, and are legally
> > enforceable in accordance with their respective terms.
> 
> AFFIRMATIVE COVENANTS.  Borrower covenants and agrees with Lender that, so
> long as this Agreement remains in effect, Borrower will:
> 
> > Notices of Claims and Litigation.  Promptly inform Lender in writing of (1)
> > all material adverse changes in Borrower’s financial condition, and (2) all
> > existing and all threatened litigation, claims, investigations,
> > administrative proceedings, or similar actions affecting Borrower or any
> > Guarantor which could materially affect the financial condition of Borrower
> > or the financial condition of any Guarantor.
> 
> > Financial Records.  Maintain its books and records in accordance with GAAP,
> > applied on a consistent basis, and permit Lender to examine and audit
> > Borrower’s books and records at all reasonable times.
> 
> > Financial Statements.  Furnish Lender with the following:
> 
> > > Annual Statements.  As soon as available, but in no event later than one-
> > > hundred-twenty (120) days after the end of each fiscal year, Borrower’s
> > > balance sheet and income statement for the year ended, compiled by a
> > > certified public accountant satisfactory to Lender.
> 
> > > Tax Returns.  As soon as available, but in no event later than
> > > one-hundred-twenty (120) days after the applicable filing date for the tax
> > > reporting period ended, Federal and other governmental tax returns,
> > > prepared by a certified public accountant satisfactory to Lender.
> 
> > All financial reports required to be provided under this Agreement shall be
> > prepared in accordance with GAAP, applied on a consistent basis, and
> > certified by Borrower as being true and correct.
> 
> > Additional Information.  Furnish such additional information and statements,
> > as lender may request from time to time.
> 
> > Insurance.  Maintain fire and other risk insurance, public liability
> > insurance, and such other insurance as Lender may require with respect to
> > Borrower's properties and operations, in form, amounts, coverage’s and with
> > insurance companies acceptable to Lender. Borrower, upon request of Lender,
> > will deliver to Lender from time to time the policies or certificates of
> > insurance in form satisfactory to Lender, including stipulations that
> > coverage’s will not be cancelled or diminished without at least thirty (30)
> > days prior written notice to Lender. Each insurance policy also shall
> > include an endorsement providing that coverage in favor of Lender will not
> > be impaired in any way by any act, omission or default of Borrower or any
> > other person. In connection with all policies covering assets in which
> > Lender holds or is offered a security interest for the Loans, Borrower will
> > provide Lender with such lender's loss payable or other endorsements as
> > Lender may require.
> 
> > Insurance Reports.   Furnish to Lender, upon request of Lender, reports on
> > each existing insurance policy showing such information as Lender may
> > reasonably request, including without limitation the following: (1) the name
> > of the insurer; (2) the risks insured; (3) the amount of the policy; (4) the
> > properties insured; (5) the then current property values on the basis of
> > which insurance has been detained, and the manner of determining those
> > values; and (6) the expiration date of the policy. In addition, upon request
> > of Lender (however not more often than annually), Borrower will have an
> > independent appraiser satisfactory to Lender determine, as applicable, the
> > actual cash value or replacement cost of any Collateral. The cost of such
> > appraisal shall be paid by Borrower.
> 
> > Other Agreements.  Comply with all terms and conditions of all other
> > agreements, whether now or hereafter existing, between Borrower and any
> > other party and notify Lender immediately in writing of any default in
> > connection with any other such agreements.
> 
> > Loan Proceeds.  Use all loan proceeds solely for Borrower’s business
> > operations, unless specifically consented to the contrary by Lender in
> > writing.
> 
> > Taxes, Charges and Liens.  Pay and discharge when due all of its
> > indebtedness and obligations, including without limitation all assessments,
> > taxes, governmental charges, levies and liens, of every kind and nature,
> > imposed upon Borrower or its properties, income, or profits, prior to the
> > date on which penalties would attach, and all lawful claims that, if unpaid,
> > might become a lien or charge upon any of Borrower’s properties, income, or
> > profits.
> 
> > Performance.  Perform and comply, in a timely manner, with all terms,
> > conditions, and provisions set forth in this Agreement, in the Related
> > Documents, and in all other instruments and agreements between Borrower and
> > Lender.  Borrower shall notify Lender immediately in writing of any default
> > in connection with any agreement.
> 
> > Operations.  Maintain executive and management personnel with substantially
> > the same qualifications and experience as the present executive and
> > management personnel; provide written notice to Lender of any change in
> > executive and management personnel; conduct its business affairs in a
> > reasonable and prudent manner.
> 
> > Environmental Studies.  Promptly conduct and complete, at Borrower's
> > expense, all such investigations, studies, samplings and testings as may be
> > requested by Lender or any governmental authority relative to any substance,
> > or any waste or by-product of any substance defined as toxic or a hazardous
> > substance under applicable federal, state, or local law, rule, regulation,
> > order or directive, at or affecting any property or any facility owned,
> > leased or used by Borrower.
> 
> > Compliance with Governmental Requirements.  Comply with all laws,
> > ordinances, and regulations, now or hereafter in effect, of all governmental
> > authorities applicable to the conduct of Borrower’s properties, businesses
> > and operations, and to the use or occupancy of the Collateral, including
> > without limitation, the Americans with Disabilities Act.  Borrower may
> > contest in good faith any such law, ordinance, or regulation and withhold
> > compliance during any proceeding, including appropriate appeals, so long as
> > Borrower has notified Lender may require Borrower to post adequate security
> > or a surety bond, reasonably satisfactory to Lender, to protect Lender’s
> > interest.
> 
> > Inspection.  Permit employees or agents of Lender at any reasonable time to
> > inspect any and all Collateral for the Loan or Loans and Borrower's other
> > properties and to examine or audit Borrower's books, accounts, and records
> > and to make copies and memoranda of Borrower's books, accounts, and records.
> > If Borrower now or at any time hereafter maintains any records (including
> > without limitation computer generated records and computer software programs
> > for the generation of such records) in the possession of a third party,
> > Borrower, upon request of Lender, shall notify such party to permit Lender
> > the access to such records at all reasonable times and to provide Lender
> > with copies of any records it may request, all at Borrower's expense.
> 
> > Compliance Certificates.  Unless waived in writing by Lender, provide Lender
> > at least annually, with a certificate executed by Borrower’s chief financial
> > officer, or other officer or person acceptable to Lender, certifying that
> > the representations and warranties set forth in this Agreement are true and
> > correct as of the date of the certificate and further certifying that, as of
> > the date of the certificate, no Event of Default exists under this
> > Agreement.
> 
> > Environmental Compliance and Reports.  Borrowers shall comply in all
> > respects with any and all Environmental laws; not cause or permit to exist,
> > as a result of an intentional or unintentional action or omission Borrower’s
> > part or on the part of any third party on property owned and/or occupied by
> > Borrower, any environmental activity where damage may result to the
> > environment, unless such environmental activity is pursuant to and in
> > compliance with the conditions of a permit issued by the appropriate
> > federal, state, or local governmental authorities; shall furnish to Lender
> > promptly and in any event within thirty (30) days after receipt thereof a
> > copy of any notice, summons, lien, citation, directive, letter or other
> > communication from any governmental agency or instrumentality concerning any
> > intentional or unintentional action or omission on Borrower’s part in
> > connection with any environmental activity whether or not there is damage to
> > the environment and/or other natural resources.
> 
> > Additional Assurances.   Make, execute and deliver to Lender such promissory
> > notes, mortgages, deeds of trust, security agreements, assignments,
> > financing statements, instruments, documents and other agreements as Lender
> > or its attorneys may reasonably request b evidence and secure the Loans and
> > to perfect all Security Interests.
> 
> LENDER'S EXPENDITURES.   If any action or proceeding is commenced that would
> materially affect Lender's interest in the Collateral or if Borrower fails b
> comply with any provision of this Agreement or any Related Documents,
> including but not limited to Borrower's failure to discharge or pay when due
> any amounts Borrower is required to discharge Of pay under this Agreement or
> any Related Documents, Lender on Borrower's behalf may (but shall not be
> obligated to) take any action that Lender deems appropriate, including but not
> limited to discharging or paying all taxes, liens, security interests,
> encumbrances and other claims, at any time levied or placed on any Collateral
> and paying ail costs for insuring, maintaining and preserving any Collateral.
> All such expenditures incurred or paid by Lender for such purposes will then
> bear interest at the rate charged under the Note from the date incurred or
> paid by Lender to the date of repayment by Borrower. Ail such expenses will
> become a part of the Indebtedness and, at Lender's option, will (A) be payable
> on demand; (B) be added b the balance of the Note and be apportioned among and
> be payable with any installment payments to become due during either (1) the
> term of any applicable insurance policy; or (2) the remaining term of the
> Note; or (C) be treated as a balloon payment which will be due and payable at
> the Note's maturity.
> 
> NEGATIVE COVENANTS.  Borrower covenants and agrees with Lender that while this
> Agreement is in effect, Borrower shall not, without the prior written consent
> of Lende
> 
> > Indebtedness and Liens.   (1) Except for trade debt incurred in the normal
> > course of business and indebtedness to Lender contemplated by this
> > Agreement, create, incur, or assume indebtedness for borrowed money,
> > including capital eases, (2) sell, transfer, mortgage, assign, pledge,
> > lease, grant a security interest in, or encumber any of Borrower's assets
> > (except as allowed as Permitted Liens), or (3) sell with recourse any of
> > Borrower's accounts, except to Lender.
> 
> > Continuity of Operations.  (1) Engage in any business activities
> > substantially different than those in which Borrower is presently engaged,
> > (2) cease operations, liquidate, merge, transfer, acquire or consolidate
> > with any other entity, change its name, dissolve or transfer or sell
> > Collateral out of the ordinary course of business, or (3) pay any dividends
> > on Borrower's stock (other than dividends payable in its stock), provided,
> > however that notwithstanding the foregoing, but only so long as no Event of
> > Default has occurred and is continuing or would result from the payment of
> > dividends, if Borrower is a "Subchapter S Corporation". (as defined in the
> > Internal Revenue Code of 1986, as amended), Borrower may pay cash dividends
> > on its stock b its shareholders from time to time in amounts necessary to
> > enable the shareholders to pay income taxes and make estimated income tax
> > payments to satisfy their liabilities under federal and state law which
> > arise solely from their status as Shareholders of a Subchapter S Corporation
> > because of their ownership of shares of Borrower's stock, or purchase or
> > retire any of Borrower's outstanding shares or alter or amend Borrower's
> > capital structure.
> 
> > Loans, Acquisitions and Guaranties.  (1) Loan, invest in or advance money or
> > assets to any other person, enterprise or entity, (2) purchase, create or
> > acquire any interest in any other enterprise or entity, or (3) incur any
> > obligation as surety or guarantor other than in the ordinary course of
> > business.
> 
> > Agreements.  Borrower will not enter into any agreement containing any
> > provisions which would be violated or breached by the performance of
> > Borrower's obligations under this Agreement or in connection herewith.
> 
> CESSATION OF ADVANCES.  If Lender has made any commitment to make any Loan to
> Borrower, whether under this Agreement or under any other agreement, Lender
> shall have no obligation to make Loan Advances or to disburse Loan proceeds
> if: (A) Borrower or any Guarantor is in default under the terms of this
> Agreement or any of the Related documents or any other agreement that Borrower
> or any Guarantor has with Lender; (B) Borrower or any Guarantor dies, becomes
> incompetent or becomes insolvent, files a petition in bankruptcy or similar
> proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
> change in Borrowers financial condition, in the financial condition of any
> Guarantor, or in the value of any Collateral securing any Loan; or (D) any
> Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
> Guarantor’s guaranty of the Loan or any other loan with Lender; or (E) Lender
> in good faith deems itself insecure, even though no Event of Default shall
> have occurred.
> 
> RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
> right of setoff in all Borrower’s accounts with Lender (whether checking,
> savings, or some other account). This includes all accounts Borrower holds
> jointly with someone else and all accounts Borrower may open in the future.
> However, this does not include any IRA or Keogh accounts, or any trust
> accounts for which setoff would be prohibited by law. Borrower authorizes
> Lender, to the extent permitted by applicable law, to charge or setoff all
> sums owing on the Indebtedness against any and all such accounts.
> 
> DEFAULT.   Each of the following shall constitute an Event of Default under
> this Agreement
> 
> > Payment Default.   Borrower fails to make any payment when due under the
> > Loan.
> 
> > Other Defaults.   Borrower fails to comply with or to perform any other
> > term, obligation, covenant or condition contained in this Agreement or in
> > any of the Related Documents or to comply with or to perform any term,
> > obligation, covenant or condition contained in any other agreement between
> > Lender and Borrower.
> 
> > Default in Favor of Third Parties.  Borrower or any Grantor defaults under
> > any loan, extension of credit, security agreement, purchase or sales
> > agreement, or any other agreement, in favor of any other creditor or person
> > that may materially affect any of Borrower's or any Grantor's property or
> > Borrower's or any Grantor's ability to repay the Loans or performs their
> > respective obligations under this Agreement or any of the Related Documents.
> 
> > False Statements.  Any warranty, representation or statement made or
> > furnished to Lender by Borrower or on Borrower's behalf under this Agreement
> > or the Related Documents is false or misleading in any material respect
> > either now or at the time made or furnished or becomes false or misleading
> > at any time thereafter.
> 
> > Insolvency.  The dissolution or termination of Borrower's existence as a
> > going business, the insolvency of Borrower, the appointment of a receiver
> > for any part of Borrower's property, any assignment for the benefit of
> > creditors, any type of creditor workout, or the commencement of any
> > proceeding under any bankruptcy or insolvency laws by or against Borrower.
> 
> > Effective Collateralization.  This Agreement or any of the Related Documents
> > ceases to be in full force and effect (including failure of any collateral
> > document to create a valid and perfected security interest or lien) at any
> > time and for any reason.
> 
> > Creditor or Forfeiture Proceedings.  Commencement of foreclosure or
> > forfeiture proceedings, whether by judicial proceedings, self-help,
> > repossession or any other method, by any creditor of Borrower or by any
> > governmental agency against any collateral securing the Loan.  This includes
> > a garnishment of any Borrower’s accounts, with Lender.  However, this Event
> > of Default shall not apply if there is a good faith disputer by Borrower as
> > to the validity or reasonableness of the claim which is the basis of the
> > creditor or forfeiture proceeding and if Borrower gives Lender written
> > notice of the creditor or forfeiture proceedings and deposits with Lender
> > monies or a surety bond for the creditor or forfeiture proceeding, in an
> > amount determined by Lender, in its sole discretion, as being an adequate
> > reserve or bond for the dispute.
> 
> > Events Affecting Guarantor.  Any of the preceding events occurs with respect
> > to any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
> > Incompetent, or revokes or disputes the validity of, or liability under, any
> > Guaranty of the Indebtedness. In the event of a death, Lender, at its
> > option, may, but shall not be required to, permit the Guarantors estate to
> > assume unconditionally the obligations arising under the guaranty in a
> > manner satisfactory to Lender, and, in doing so, cure any Event of Default.
> 
> > Change in Ownership.  Any change in ownership of twenty-five percent (25%)
> > or more of the common stock of Borrower.
> 
> > Adverse Change.  A material adverse change occurs in Borrower's financial
> > condition, or Lender believes the prospect of payment or performance of the
> > Loan is impaired.
> 
> > Insecurity.  Lender in good faith believes itself insecure.
> 
> > Right to Cure.   If any default, other than a default on Indebtedness, is
> > curable and if Borrower or Grantor, as the case may be, has not been given a
> > notice of a similar default within the preceding twelve (12) months, it may
> > be cured (and no Event of Default will have occurred) if Borrower or
> > Grantor, as the case may be, after receiving written notice from Lender
> > demanding cure of such default (1) cure the default within ten (10) days; or
> > (2) if the cure requires more than ten (10) days, immediately initiate steps
> > which Lender deems in Lender's sole discretion to be sufficient to cure the
> > default and thereafter continue and complete all reasonable and necessary
> > steps sufficient to produce compliance as soon as reasonably practical.
> 
> EFFECT OF AN EVENT OF DEFAULT.   If any Event of Default shall occur, except
> where otherwise provided in this Agreement or the Related Documents, all
> commitments and obligations of Lender under this Agreement or the Related
> Documents or any other agreement immediately will geminate (including any
> obligations to make further Loan Advances or disbursements, and, at Lender's
> option, all Indebtedness immediately will become due and payable, all without
> notice of any kind to Borrower, exceed that in the case of an Event of Default
> of the type described in the “Insolvency” subsection above, such acceleration
> shall be automatic and not optional. In addition, Lender shall have all the
> rights and remedies provided in the Related Documents or available at law, in
> equity, or otherwise. Except as may be prohibited by applicable law, all of
> Lender's rights and remedies shall be cumulative and may be exercised
> singularity or concurrently. Election by Lender to pursue any remedy shall not
> exclude pursuit of any other remedy, and an election to make expenditures or
> to take action to perform an obligation of Borrower or of any Grantor shall
> not affect Lender's right to declare a default and to exercise its rights and
> remedies.
> 
> MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part
> of this Agreement
> 
> > Amendments.  This Agreement, together with any Related Documents,
> > constitutes the entire understanding and agreement of the parties as to the
> > matters set forth in this Agreement. No alteration of or amendment to this
> > Agreement shall be effective unless given in writing and signed by the party
> > or parties sought to be charged or bound by the alteration or amendment.
> 
> > Attorneys' Fees; Expenses.  Borrower agrees to pay upon demand all of
> > Lender’s costs and expenses, including Lender's reasonable attorneys' fees
> > and Lender's legal expenses, incurred in connection with the enforcement of
> > this Agreement. Lender may hire or pay someone else to help enforce this
> > Agreement, and Borrower shall pay the costs and expenses of such enforcement
> > Costs and expenses include Lender's reasonable attorneys' fees and legal
> > expenses whether or not there is a lawsuit, including reasonable attorney’s
> > fees and legal expenses for bankruptcy proceedings (including efforts to
> > notify or vacate any automatic stay or injunction), appeals, and any
> > anticipated post judgment collection services. Borrower also shall pay all
> > court costs and such additional fees as may be directed by the court.
> 
> > Caption Headings.  Caption headings in this Agreement are for convenience
> > purposes only and are not to be used to interpret or define the provisions
> > of this Agreement.
> 
> > Consent to Loan Participation.  Borrower agrees and consents to Lender’s
> > sale or transfer, whether now or later, of one or more participation
> > interests in the Loan to one or more purchasers, whether related or
> > unrelated to Lender. Lender may provide, without any limitation whatsoever
> > to any one or more purchasers, or potential purchasers, any information or
> > knowledge Lender may have about Borrower or about any other matter relating
> > to the Loan, and Borrower hereby waives any rights to privacy Borrower may
> > have with respect to such matters. Borrower additional waives any and all
> > notices of sale of participation Interests, as well as all notices of any
> > repurchase of such participation interests. Borrower also agrees that the
> > purchasers of any such participation interests will be considered as the
> > absolute owners of such interests in the Loan and will have all the rights
> > granted under the participation agreement or agreements governing the sale
> > of such participation interests. Borrower further waives all rights of
> > offset or counterclaim that it may have now or later against Lender or
> > against any purchaser of such a participation interest and unconditionally
> > agrees that either Lender or such purchaser may enforce Borrowers obligation
> > under the Loan irrespective of the failure or insolvency of any holder of
> > any interest in the Loan. Borrower further agrees that the purchaser of any
> > such participation interests may enforce its interests irrespective of any
> > personal claims or defenses that borrower may have against Lender.
> 
> > Governing Law.  This Agreement will be governed by, construed and enforced
> > in accordance with federal law and the laws of the Commonwealth of Kentucky.
> > This Agreement has been accepted by Lender in the Commonwealth of Kentucky.
> 
> > Choice of Venue.   If there is a lawsuit, Borrower agrees upon Lender's
> > request to submit to the jurisdiction of the courts of Pike County,
> > Commonwealth of Kentucky.
> 
> > No Waiver by Lender.  Lender shall not be deemed to have waived any rights
> > under this Agreement unless such waiver is given in writing and signed by
> > Lender. No delay or omission on the part of Lender in exercising any right
> > shall operate as a waiver of such right or any other right a waiver by
> > Lender of a provision of this Agreement shall not prejudice or constitute a
> > waiver of Lenders right otherwise to demand strict compliance with that
> > provision or any other provision of this Agreement. No prior waiver by
> > Lender, nor any course of dealing between Lender and Borrower, or between
> > Lender and any Grantor, shall constitute a waiver of any d Lender's rights
> > or of any of Borrower's or any Grantor's obligations as to any future
> > transactions. Whenever the consent of Lender is required under this
> > Agreement, the granting of such consent by Lender in any instance shall not
> > constitute continuing consent to subsequent instances where such consent is
> > required and in all cases such consent may be granted or withheld in the
> > sole discretion of Lender.
> 
> > Notices.  Any notice requires to be given under this Agreement shall be
> > given in writing, and shall be effective when actually delivered, when
> > actually received by telefacsimile (unless otherwise required by law), when
> > deposited with a nationally recognized overnight courier, or, if mailed,
> > when deposited in the United States mail, as first class, certified or
> > registered mall postage prepaid, directed to the addresses shown near the
> > beginning of this Agreement. Any party may change its address for notices
> > under this Agreement by giving formal written notice to the other parties,
> > specifying that the purpose of the notice is to change the party’s address.
> > For notice purposes, Borrower agrees to keep Lender informed at ail times d
> > Borrower's current address. Unless otherwise provided or required by law, if
> > there is more than one Borrower, any notice given by Lender to any Borrower
> > is deemed to be notice given to ail Borrowers.
> 
> > Severability.  If a court of competent jurisdiction finds any provision of
> > this Agreement to be illegal, invalid, or unenforceable as to any
> > circumstance, that finding shall not make the offending provision illegal,
> > invalid, or unenforceable as to any other circumstance.  If feasible, the
> > offending provision shall be considered modified so that it becomes legal,
> > valid and enforceable.  If the offending provision cannot be so modified, it
> > shall be considered deleted from this Agreement. Unless otherwise provided
> > require by law, if there is more than one Borrower, any notice given by
> > Lender to any Borrower’s is deemed to be notice given to all Borrowers.
> 
> > Subsidiaries and Affiliates of Borrower.  To the extent the context of any
> > provisions of this Agreement makes it appropriate, including without
> > limitation any representation, warranty or covenant the word ‘Borrower” as
> > used in this Agreement shall include all of Borrowers subsidiaries and
> > affiliates. Notwithstanding the foregoing however, under no circumstances
> > shall this Agreement be construed to require Lender to make any Loan or
> > other financial accommodation to any of Borrower's subsidiaries or
> > affiliates.
> 
> > Successors and Assigns.  All covenants and agreements by or on behalf of
> > Borrower contained in this Agreement or any Related Documents shall bind
> > Borrowers successors and assigns and shall inure to the benefit of Lender
> > and its successors and assigns. Borrower shall not, however, have the right
> > to assign Borrower’s rights under this Agreement or any interest therein,
> > without the prior written consent of Lender.
> 
> > Survival of Representations and Warranties.  Borrower understands and agrees
> > that in making the Loan, Lender is relying on all representations,
> > warranties, and covenants made by Borrower h this Agreement or in any
> > certificate or other instrument delivered by Borrower to Lender under this
> > Agreement or the Related Documents. Borrower further agrees that regardless
> > of any investigation made by Lender, all such representations, warranties
> > and covenants will survive the making of the Loan and delivery to Lender of
> > the Related Documents, shall be continuing in nature, and shall remain in
> > full force and effect until such time as Borrower's Indebtedness shall be
> > paid in full, or until this Agreement shall be terminated in the manner
> > provided above, whichever is the last to occur.
> 
> > Time is of the Essence.  Time is of the essence in the performance of this
> > Agreement.
> 
> > Waive Jury.  All parties to this Agreement hereby waive the right to any
> > Jury trial in any action, proceeding, or counterclaim brought by any party
> > against any other party.
> 
> DEFINITIONS.  The following capitalized words and terms shall have the
> following meanings when used in this Agreement. Unless specifically stated to
> the contrary, all references to dollar amounts shall mean amounts in lawful
> money of the United States of America. Words and terms used in the singular
> shall include the plural, and the plural shall include the singular, as the
> context may require. Words and terms not otherwise defined in this Agreement
> shall have the meanings attributed to such terms in the Uniform Commercial
> Code. Accounting words and terms not otherwise defined in this Agreement shall
> have the meanings assigned to them in accordance will generally accepted
> accounting principles as in effect on the date of this Agreement:
> 
> > Advance.  The word “Advance” means a disbursement of Loan funds made, or to
> > be made, to Borrower or on Borrower's behalf on a line of credit or multiple
> > advance basis under the terms and conditions of this Agreement.
> 
> > Agreement.  The word “Agreement” means this Business Loan Agreement as this
> > Business Loan Agreement may be amended or modified from time to time,
> > together will ail exhibits and schedules attached to this Business Loan
> > Agreement from time to time.
> 
> > Borrower.  The word “Borrower” means CHAMPION INDUSTRIES, INC. and includes
> > all co-signers and co-makers signing the Note.
> 
> > Collateral.  The word “Collateral” means ail property and assets granted as
> > collateral security for a Loan, whether real or personal properly, whether
> > granted directly or indirectly, whether granted now or in the future, and
> > whether granted in the form of a security interest, mortgage, collateral
> > mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
> > collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
> > conditional sale, trust receipt, lien, charge, lien or title retention
> > contract, lease or consignment intended as a security device, or any other
> > security or lien interest whatsoever, whether created by law, contract, or
> > otherwise.
> 
> > Environmental Laws.  The words “Environmental Laws” mean any and all state,
> > federal and local statutes, regulations and ordinances relating to the
> > protection of human heath or the environment, including without limitation
> > the Comprehensive Environmental Response, Compensation, and Liability Act of
> > 1980, as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund
> > Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the
> > Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the
> > Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or
> > other applicable state or federal laws, rules, or regulations adopted
> > pursuant thereto.
> 
> > Event of Default.  The words “Event of Default” mean any of the events of
> > default set forth in this Agreement in the default section of this
> > Agreement.
> 
> > GAAP.  The word “GAAP” means generally accepted accounting principles.
> 
> > Grantor.The word “Grantor” means each and all of the persons or entities
> > granting a Security Interest in any Collateral for the Loan, including
> > without limitation all Borrowers granting such a Security Interest.
> 
> > Guarantor.  The word “Guarantor” means any guarantor, surety, or
> > accommodation party of any or all of the Loan.
> 
> > Guaranty.   The word “Guaranty” means the guaranty from Guarantor to Lender,
> > including without limitation a guaranty of all or part d the Note
> 
> > Hazardous Substances.  The words “Hazardous Substances” mean materials that,
> > because of their quantity, concentration or physical, chemical or infectious
> > characteristics, may cause or pose a present or potential hazard to human
> > health or the environment when improperly used, treated stored, disposed of,
> > generated, manufactured, transported or otherwise handled The words
> > “Hazardous Substances” are used in their very broadest sense and include
> > without limitation any and all hazardous or toxic substances, materials or
> > waste as defined by or listed under the Environmental Laws The term
> > “Hazardous Substances” also includes, without limitation, petroleum and
> > petroleum by-products or any fraction thereof and asbestos.
> 
> > Indebtedness.  The word “Indebtedness” means the indebtedness evidenced by
> > the Note or Related Documents, including all principal and interest together
> > with all other indebtedness and costs and expenses for which Borrower is
> > responsive under this Agreement or under any of the Related Documents
> 
> > Lender.  The word “Lender” means Community Trust Bank, Inc, its successors
> > and assigns.
> 
> > Loan.  The word “Loan” means any and all loans and financial accommodations
> > from Lender to Borrower whether now or hereafter existing, and however
> > evidenced, including without limitation those loans and financial
> > accommodations described herein or described on any exhibit or schedule
> > attached to this Agreement from, time to time.
> 
> > Note.  The word “Note” means the Note executed by CHAMPION INDUSTRIES, INC.
> > In the principal amount of $1,000,020.00 dated March 19, 2004, together with
> > all renewals of, extensions of, modifications of, refinancing of,
> > consolidations of, and substitutions for the note or credit agreement.
> 
> > Permitted Liens.  The words “Permitted Liens” mean (1) liens and security
> > interests securing Indebtedness owed by Borrower to Lender; (2) liens for
> > taxes, assessments, or similar charges either not yet due or being co in
> > good faith; (3) liens of materialmen, mechanics, warehousemen, or carriers,
> > or other like liens arising in the ordinary course of business and securing
> > obligations which are not yet delinquent (4) purchase money liens or
> > purchase money security interests upon or in any property acquired or held
> > by Borrower in the ordinary course of business to secure indebtedness
> > outstanding on the date of this Agreement or permitted to be incurred under
> > the paragraph of this Agreement titled “Indebtedness and Liens”; (5) liens
> > and security interests which, as of the date of this Agreement, have been
> > disclosed to and approved by the Lender in writing; and (6) those liens and
> > security interests which h the aggregate constitute an immaterial and
> > insignificant monetary amount with respect to the net value of Borrower's
> > assets.
> 
> > Related Documents.  The words “Related Documents” mean all promissory notes,
> > credit agreements, loan agreements, environmental agreements, guaranties,
> > security agreements, mortgages, deeds of trust, security deeds, collateral
> > mortgages, and all other instruments, agreements and documents, whether now
> > or hereafter existing, executed in connection with the Loan.
> 
> > Security Agreement.  The words “Security Agreement” mean and include without
> > limitation any agreements, promises, covenants, arrangements, understandings
> > or other agreements, whether created by law, contract, or otherwise,
> > evidencing, governing, representing, or creating a Security Interest.
> 
> > Security Interest.  The words “Security Interest” mean, without limitation,
> > any and all types of collateral security, present and future, either in the
> > form of a lien, charge, encumbrance, mortgage, deed of trust, security deed,
> > assignment, pledge, crop pledge, chattel mortgage, collateral chattel
> > mortgage, chattel trust, factor's lien, equipment trust, conditional sale,
> > trust receipt, lien or title retention contract, lease or consignment
> > intended as a security device, or any other security or lien interest
> > whatsoever whether created by law, contract, or otherwise.
> 
> BORRROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF HIS BUSINESS LOAN
> AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
> DATED MARCH 19, 2004.
> 
> BORROWER:
> 
> CHAMPION INDUSTRIES, INC.
> 
> By:________________________________
> 
>  TONEY K. ADKINS, Vice President of CHAMPION INDUSTRIES, INC.
> 
> LENDER:
> 
> COMMUNITY TRUST BANK, INC.
> 
> By:________________________________
> 
>  Authorized Signer

 

--------------------------------------------------------------------------------

PROMISSORY NOTE

Borrower:  

Champion Industries, Inc.(TIN:55-0717455)
Lender:
Community Trust Bank,Inc.

P.O. Box 2968 

Main Office

Huntington, WV 25728-2968  

346 North Mayo Trail



Pikeville, KY 41502-2947



Principal Amount: $1,000,020.00   Initial Rate: 4.000%   Date of Note:
3-19-2004 

PROMISE TO PAY. CHAMPION INDUSTRIES, Inc. (“Borrower”) promises to pay to
Community Trust Bank, Inc. (“Lender”), or order, in lawful money of the United
States of America, the principal amount of One Million Twenty & 00/100 Dollars
($1,000,020.00), together with interest on the unpaid principal balance from
March 19, 2004, until paid in full.

PAYMENT.  Subject to any payment changes resulting form changes in the index,
Borrower will pay this loan in 60 payments of $18,444.50 each payment.
Borrower’s first payment is due April 19, 2004, and all subsequent payments are
due on the same day of each month after that.  Borrower’s final payment will be
due on March 19, 2009, and will be for all principal and all accrued interest
not yet paid.  Payments include principal and interest. Unless otherwise agreed
or required by applicable law, payments will be applied first to any unpaid
collection costs; then to any late charges. The annual interest rate for the
Note is computed on a 365/360 basis; that is, by applying the ratio of annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance 1s
outstanding. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the Highest
Prime Rate most recently published in “The Wall Street Journal’s money rates
column” as the base rate on corporate loans at large U.S. money center
commercial banks.  (the “Index”). The Index is not necessarily the lowest rate
charged by Lender on its loans.  If the index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notice to
Borrower. Lender will tell Borrower the current index rate upon Borrower’s
request.  The interest rate change will not occur more often than each day, [Any
change in the Prime Rate shall be effective as of the day on which the change is
announced to become effective].  Borrower understands that Lender may make loans
based on other rates as well.  The Index currently is 4.000% per annum. The
interest rate to be applied to the unpaid principal balance of this Note will be
at a rate equal to the index, resulting in an initial rate of 4.000% per annum. 
NOTICE: Under no circumstances will interest rate on this Note be more than the
maximum rate allowed by applicable law. Whenever increases occur in the interest
rate, Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payment to ensure Borrower’s loan will pay off by its original final
maturity date, (B) increase Borrower’s payments to cover accruing interest, (C)
increase the number of Borrower’s payments, and (D) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.    

PREPAYMENT.   Borrower may pay without penalty all or portion of the amount owed
earlier than it is due.  Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest.  Rather, early payments will reduce the principal
balance due.  Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment if full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Community Trust Bank, Inc., P.O. Box 2947 Pikeville, KY 41502-2947.

LATE CHARGE.   If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.

INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Note to 2.000 percentage points over
the index. The interest rate will not exceed the maximum rate permitted by
applicable law. 

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note.

> Payment Default.  Borrower fails to make any payment when due under this Note.

> Other Defaults.  Borrower fails to comply with or to perform any other term,
> obligation, covenant or condition contained in any other agreement between
> Lender and Borrower. 

> Default in favor of third parties.  Borrower or any Grantor defaults under any
> loan, extension of credit, security agreement, purchase or sales agreement, or
> any other agreement, in favor of any other creditor or person that may
> materially effect any of Borrower’s property or Borrower’s ability to repay
> this Note or perform Borrower’s obligations under this Note or any of the
> related documents.

> False Statements.   Any warranty, representation or statement made or
> furnished to Lender by Borrower or on Borrower’s behalf under this Note or the
> related documents is false or misleading in any material respect, either now
> or at the time made or furnished or becomes false or misleading at any time
> thereafter.

> Insolvency.  The dissolution or termination of Borrower’s existence as a going
> business, the insolvency or Borrower, the appointment of a receiver for any
> part of Borrower’s property, any assignment for the benefit of creditors, any
> type of creditor workout, or the commencement of any proceeding under any
> bankruptcy or Insolvency laws by or against Borrower.

> Creditor or Forfeiture Proceedings.  Commencement of foreclosure of forfeiture
> proceedings, whether by judicial proceeding, self-help, repossession or any
> other method, by any creditor of Borrower’s accounts, including deposit
> accounts, with Lender.  However, the Event of Default shall apply if there is
> a good faith dispute by Borrower as to the validity or reasonableness of the
> claim which is the basis of the creditor or forfeiture proceeding and if
> Borrower gives Lender written notice of the creditor or forfeiture proceeding
> and deposits with Lender monies or a surety bond for the creditor or
> forfeiture proceeding, in an amount determined by Lender, in its sole
> discretion, as being an adequate reserve or bond for the dispute.

> Events Affecting Guarantor.  Any of the preceding events occurs with respect
> to any guarantor, endorser, surely, or accommodation party of any of the
> indebtedness or any guarantor, endorser, surety, or accommodation part dies or
> becomes incompetent, or revokes or disputes the validity of, or liability
> under, any guaranty of the indebtedness evidenced by this Note.  In the event
> of a death, Lender, at this option, may, but shall not be required to , permit
> the guarantor’s estate to assume unconditionally the obligations arising under
> the guaranty in a manner satisfactory to Lender, and, in doing so, cure any
> Event of Default.

> Change in Ownership.  Any change in ownership of twenty-five percent (25%) or
> more of the common stock of Borrower. 

> Adverse Change.  A material adverse change occurs in Borrower’s financial
> condition, or Lender believes the prospect of payment or performance of this
> Note is impaired.

> Insecurity.  Lender in good faith believes itself insecure.  

> Cure Provisions.  If any default, other than a default in payment is curable
> and if Borrower has not been given a notice of a breach of the same provision
> of this Note within the preceding twelve (12) months, it may cured if
> Borrower, after receiving written notice from Lender demanding cure of such
> default: (1) cures the default within ten (10) days; or (2) if the cure
> requires more than ten (10) days, immediately initiates steps which Lender
> deems in Lender’s sole discretion to be sufficient to cure the default and
> thereafter continues and completes all reasonable and necessary steps
> sufficient to produce compliance as soon as reasonable practical. 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount. 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s Legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expense for bankruptcy proceedings (including efforts to modify
or vacate any automatic stay or injunction), and necessary steps sufficient to
produce compliance as soon as reasonably practical.

JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other. 

GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of West Virginia.  This
Note has been accepted by Lender in the State of West Virginia.

CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of Pike County, Commonwealth of
Kentucky.

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves the
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts. 

COLLATERAL.  Borrower acknowledges this Note is secured by (1) Heidelberg
Speedmaster SN74-6P3 + L (2/3 Press, S/N 626493 including Alcolor Vario System,
Heidelberg Dryer Varnish, Nela Ternes Punch/Blender Pkg. #5, Exhaust Hood
Farbe/Lack LGK. 

INTEREST INCREASE.  THIS NOTE’S INTEREST RATE WILL BE INCREASED BY 2% PER ANNUM
IF ANY PAYMENT IS NOT RECEIVED WITHIN 30 DAYS OF ITS DUE DATE.

DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored. 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns. 

GENERAL PROVISIONS.  Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them.  Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentiment, demand for payment, and notice of dishonor.  Upon any change in
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released form liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modifications are made.  Note are
joint and several. 

WEST VIRGINIA INSURANCE NOTICE.  Unless Borrower provides Lender with evidence
of the Insurance coverage required by Borrower’s agreement with Lender, Lender
may purchase insurance at Borrower’s expense to protect Lender’s interest in the
collateral.  This insurance may, but need not, protect Borrower’s interests. The
coverage that Lender purchases may not pay any claim that Borrower makes or any
claim that is made against Borrower in connection with the collateral.  Borrower
may later cancel any insurance purchased by Lender, but only after providing
Lender with evidence that Borrower has obtained insurance as required by their
agreement.  If Lender purchases insurance for the collateral, Borrower will be
responsible for the cost of the that insurance, including interest and any other
charges Lender may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. 
The costs of the insurance may be added to Borrower’s total outstanding balance
or obligation.  The costs of the insurance may be more than the cost of
insurance Borrower may be able to obtain on Borrower’s own. 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS, BORROWER AGREES TO
TERMS OF THIS NOTE. 

BORROWER ACKNOWLEDTGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

CHAMPION INDUSTRIES, INC.

 

By: ______________________________

    Toney K. Adkins, Vice President of

    Champion Industries, Inc.

 

LENDER:

COMMUNITY TRUST BANK, INC.

 

By: ______________________________

    Authorized Signature

